Citation Nr: 0833753	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to May 24, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to May 24, 2001, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in North 
Little Rock, Arkansas, that denied the benefits sought on 
appeal.


FINDING OF FACT

In September 2008, the Board was notified by the RO that the 
veteran died in February 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).




ORDER

The appeal is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


